DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 7/29/22.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-4, 22-40 are currently pending.
Claims 1-4, 22-40 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments	
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1, 25, 32 (e.g. the overlay widget) have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 22-25, 28, 30-33, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hage (2014/0195324) (“Hage”), and in view of Liu et al. (2016/0275487) (“Liu”), Suchet et al. (2014/0019298) (“Suchet”), and Purves et al. (2013/0346302) (“Purves”).
Regarding claims 1, 25 and 32, Hage discloses receiving, from the device via a programmatic interface, order information associated with an order placed in the electronic ordering system(Figure 4,8; ¶ 17, 20, 22, 26-28, 34; claim 1); 
Hage states- Client Computer 102 may access Website 104A via Internet 101. After a user adds items to their online “shopping cart, the user enters the checkout process to pay for the items. Toolbar 102A will prompt the user to pay for the purchase using the user's points. Optionally, Toolbar 102A will display the total amount of points the user has, and show how many of those points will be needed and/or used for the purchase.  (¶ 22)
 generating, based at least in part on the order information, a first set of customer informationrelated to the order (¶ 17, 20, 22, 23, 27, 28);
Hage states- Client Computer 102 is operated by a user that is eligible to or has enrolled into one or more loyalty programs and is generating loyalty points (or "points'); for example, by shopping online or viewing online advertisements. Toolbar 102A will prompt the user to pay for the purchase using the user's points. Optionally, Toolbar 102A will display the total amount of points the user has, and show how many of those points will be needed and/or used for the purchase.  (¶ 17, 22)
in response to receiving a second set of customer information via the overlay interface, submitting a request for 
Hage states- the Loyalty Clearinghouse Server 103 will determine the number of points needed based on the purchase price (which may include shipping, tax, and other charges) and the point-currency conversion rate, deduct those points from the user's account in the Points Database 103B, generate a temporary credit card number that has a credit of the currency value of the deducted/redeemed points, (¶ 23)
obtaining the virtual credit card number from the virtual credit card provider, the virtual credit card number being assigned to the service provider; (¶ 23, 34, 38); and 
Hage states- the Loyalty Clearinghouse Server 103 will determine the number of points needed based on the purchase price (which may include shipping, tax, and other charges) and the point-currency conversion rate, deduct those points from the user's account in the Points Database 103B, generate a temporary credit card number that has a credit of the currency value of the deducted/redeemed points, (¶ 23). The Loyalty Clearinghouse Server 103 sends a request to the Credit Card Company 606 to issue a one-time credit card and the Credit Card Company 606 is charged using the one-time credit card. In other words, the one-time credit card is assigned to the Credit Card Company 606 ([0034])
providing the virtual credit card number to the  order page or user, to populate the form of the electronic ordering system with the virtual credit card number, and submit, via the data entry form, the virtual credit card number to the electronic ordering system (¶ 23, 34, 38)
Hage states- the Loyalty Clearinghouse Server 103 will determine the number of points needed based on the purchase price (which may include shipping, tax, and other charges) and the point-currency conversion rate, deduct those points from the user's account in the Points Database 103B, generate a temporary credit card number that has a credit of the currency value of the deducted/redeemed points, and fill in the temporary credit card number in the order page (or present the number to the user to enter into the order page). (¶ 23)
Hage does not explicitly teach receiving a second set of customer information, wherein the second set of customer information comprises information to verify eligibility for a virtual credit card, and in response to verifying the second set of customer information, submitting a request for the virtual credit card number.
Liu teaches receiving a second set of customer information, wherein the second set of customer information comprises information to verify eligibility for a virtual credit card, and in response to verifying the second set of customer information, submitting a request for the virtual credit card number; ([0235] – [0237], “As such, the first server may determine whether the access to the virtual credit card is authorized, by using at least one of following methods: 1, newly developed verification process such as asking the cardholder to input the passcode in a user interface; 2, existing verification from electronic exchange account and/or electronic resource account (history data may be used); or 3, the third party built-in verification, for example, built-in mobile phone access verification. After the verification is passed, an indicator may be saved in the first server and the cardholder may use the virtual credit card to make payments.”)
One of ordinary skill in the art would have recognized that applying the known technique of Liu to the known invention of Hage would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such virtual credit card features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to receive a second set of customer information, wherein the second set of customer information comprises information to verify eligibility for a virtual credit card, and in response to verifying the second set of customer information, submit a request for the virtual credit card number, results in an improved invention because applying said technique ensures that the customer is eligible to access and utilize the virtual credit card number, thus improving the overall security of the invention.
Hage as modified does not disclose providing, to a device that has a user interface to an electronic ordering system of a merchant, a spider application; providing, to the device, an overlay interface that is populated to include the first set of customer information; causing the spider application to populate.

Suchet teaches providing, to a merchant to be integrated into a user interface that interfaces with an electronic ordering system, a pair of software components that are executable by a customer device accessing the user interface, the pair of software components including: a spider application that interacts with a data entry form of the user interface configured to receive a credit card number; (¶ 29, 30, 43, 44, 45, 59, 65); 
Suchet states- execute computer-readable instructions to provide at least three core components: a user interface 12, an API 14, and a managed “spider” application 16. The managed spider application 16 integrates with supported e-tailers to look up product features, to ascertain product availability, to maintain cart sessions, and to enhance checkout (¶ 29, 30)
an overlay widget that is populated to include the first set of customer information (¶ 33, 44, 45, 86, 87)
Suchet states- this facilitates creation of parallel accounts with a discrete online e-tailer as these data are used to populate appropriate fields associated with subsequent checkouts from the discrete e-tailer. For consumers 30 who have never shopped or have never registered an account with a particular supported e-tailer, the system 10 is adapted, when the e-tailer-specific website requests it, to automatically populate the e-tailer's check-out fields with the appropriate stored information. If the available data in the consumer's account 34 populates all necessary data fields for check-out with the respective e-tailer, the data can—if desired—be saved with both the e-tailer and with the system 10. Optionally, a username and/or passcode can be attributed to these data for the respective e-tailer, to facilitate future purchases with from the same e-tailer. (¶ 44, 45)
causing the spider application to populate (¶ 51)
Suchet states- these sign-up field data may be provided directly to Retailer A's sign-up page 39, e.g., via the spider application 10, to populate the appropriate fields in Retailer A's sign-up page 39 (STEP 4). (¶ 51)
One of ordinary skill in the art would have recognized that applying the known technique of Suchet to the known invention of Hage as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such e-commerce features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to provide a spider application that populates check-out fields, e.g. a virtual credit card number field as taught in Hage, results in an improved invention because applying said technique provides users with secure online shopping (Suchet; ¶ 2-7).
Hage as modified does not explicitly teach, but Purves teaches:causing the overlay widget to overlay the data entry form of the user interface with the overlay interface and thereby obscure the data entry form from being visually displayed by the customer device, the overlay interface being pre-populated to include the first set of customer information; (Fig 109E, [0325], “FIG. 109E shows a screenshot diagram illustrating example widget checkout in social media (e.g., TWITTER) in some embodiments of the Bill Pay. As shown, a consumer may click on the link 10922 (shown in FIG. 109D), which may direct the consumer to a landing page 10924 (e.g., V.me checkout page), where the merchant's website 10908 may be displayed as an iframe. The consumer may then go back the previous page by selecting the link 10928 (e.g., return to twitter.com) or may select a checkout widget (not shown). When the checkout widget is clicked or selected, an overlay similar to overlay 10930 may be displayed where the consumer may enter their wallet login credentials. The consumer provided login credentials may be authenticated by the wallet server, and upon successful authentication, an overlay 10930 may be displayed. As shown, the overlay 10930 may display the consumer's shipping address 10930a on file, shipping type preference 10930b on file, payment information on file 10930c, purchase summary 10930d, total amount 10930e, and/or the like.”; [0532], “In some embodiments, for the tablet checkout, the checkout widget should be displayed as a lightbox overlay on top of the merchant checkout. So both in portrait and landscape views, the lightbox should be overlain over the merchant's site. The background should be greyed out in order to call attention to the checkout lightbox.”)One of ordinary skill in the art would have recognized that applying the known technique of Purves to the known invention of Hage as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such web widget features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the overlay widget to overlay the data entry form of the user interface with the overlay interface and thereby obscure the data entry form from being visually displayed by the customer device, the overlay interface being pre-populated to include the first set of customer information, results in an improved invention because applying said technique ensures that the customer’s attention is directed to the overlay widget, thus improving the overall usability of the invention. 
Regarding claims 3, 28 and 35, Hage discloses further comprising receiving a request from the listener entity to update order states for the order in connection with the order events (¶ 19, 21, 27, 28).
Regarding claims 4, 31 and 36, Hage discloses wherein the overlay interface is generated to be visually integrated with the user interface of the electronic ordersystem (Figure 4, 8; ¶ 19, 20, 22, 27, 28).
Regarding claim 22, Hage discloses wherein the first set of customer information is gathered via the electronic ordering system
Regarding claim 23, Hage discloses wherein the computer systems from computer system is different from another computer system that manages the electronic ordering system (¶ 17, 20).  
Regarding claim 24, Suchet teaches wherein the spider application is an automated process (¶ 41-45, 51, 65).  
Regarding claim 30, Suchet teaches wherein the spider application is a computer program written in a scripting language (¶ 81).  
Regarding claim 33, Suchet teaches wherein the spider application is an automated process that submits the virtual credit card number to the electronic ordering system (¶ 29, 40-45, 51, 65).  
Regarding claim 37, Hage discloses wherein translates data that encodes the virtual credit card number from a first data format to a second data format (¶ 23, 29, 32).  Suchet teaches the spider application (Abstract; ¶ 29, 41-45, 65). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Hage and Suchet in order to provide users with secure online shopping (Suchet; ¶ 2-7).
Regarding claim 38, Hage discloses the virtual credit card number (¶ 23, 38). Suchet teaches wherein causing the spider application to populate the user interface further includes causing, by providing a set of data that includes information to the spider application, the spider application to: convert at least a subset of the data from a first format into a second format to produce converted data that is compatible with the electronic ordering system; and enter the converted data into the electronic ordering system (¶ 15, 40, 41, 53, 56, 65). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Hage and Suchet in order to provide users with secure online shopping (Suchet; ¶ 2-7).
Regarding claim 39, Suchet teaches providing the set of data further causes the spider application to detect a characteristic of the device having the user interface; and causing the spider application to convert the at least a subset of the data causes the spider application to convert the at least a subset of the data based at least in part on the characteristic (¶ 43, 48, 53, 61, 65).

Claims 2, 21, 26, 27, 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hage (2014/0195324) (“Hage”), and in view of Liu et al. (2016/0275487) (“Liu”), Suchet et al. (2014/0019298) (“Suchet”), and Purves et al. (2013/0346302) (“Purves”), and further in view of Gibbs et al. (7,568,631) (“Gibbs”).
Regarding claims 2, 27 and 34, Hage as modified does not teach providing, to the device, a listener entity that tracks order events related to the order by at least tracking payment events related to the virtual credit card number.Gibbs teaches providing, to the device, a listener entity that tracks order events related to the order by at least tracking payment events related to the virtual credit card number (column 5, line 42-47, column 9, line 36-61). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Hage as modified and Gibbs in order to provide users with a secure way to engage in ecommerce activities (Gibbs; column 1, line 37-51).
Regarding claims 21, Gibbs teaches providing, to the device a second user interface to receive the second set of customer information (column 5, line 26-33, column 7, line 8-10).
Regarding claim 26, Gibbs teaches wherein the user interfac is a graphical user interface (column 5, line 26-33, column 7, line 8-10).  
Regarding claim 29, Gibbs teaches wherein the listener entity polls for updates related to the virtual credit card number to detect the order event (column 5, line 26-47, column 7, line 8-10, column 10, line 17-30). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 20150052061 to Anderson discloses methods for facilitating financial transactions include facilitating or otherwise increasing the ease and speed of checkout processes. In particular, one or more implementations comprise an e-commerce payment facilitator that acts as an intermediary between a commerce application and a payment gateway. The e-commerce payment facilitator can provide stored payment information to a commerce application based on a few simple selections by a user. This allows a user to easily and securely complete commerce transactions, which simplifies the user's checkout experience and reduces barriers to purchase. Furthermore, the e-commerce payment facilitator can pass payment details to the commerce application's payment gateway. In addition to the foregoing, methods involve dynamically and intelligently providing a user the option of using payment information stored by the network application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone 	number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619